HUTCHESON, Circuit Judge.
Appellant, held by the Sheriff of Fulton County, Georgia, on process in aid of an interstate rendition sought by the Governor of the State of Tennessee, applied for and was granted a writ of habeas corpus.
Respondent answered insisting, that the petition was without merit, but that whether so or not the matter of the custody being one of State concern should be left to the State Courts for determination. The District Judge agreeing with this view discharged the writ and petitioner has appealed.
Except under unusual and extraordinary circumstances a Federal Court will not entertain a petition for habeas corpus in respect of custody resting on State proceedings. Cunningham v. Skiriotes, 5 Cir., 101 F.2d 635; Rogers v. Peck, 199 U.S. 425, 26 S.Ct. 87, 50 L.Ed. 256; Cook v. Hart, 146 U.S. 183, 13 S.Ct. 40, 36 L.Ed. 934; Whitten v. Tomlinson, 160 U.S. 231, 245, 16 S.Ct. 297, 40 L.Ed. 406. This is true in regard to custody taken in proceedings for interstate rendition. Ex parte Dawson, 8 Cir., 83 F. 306; In re Strauss, 2 Cir., 126 F. 327.
The judgment discharging the writ was right and is affirmed.